Exhibit 10.2

 

SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated as of July 17, 2008, between VERTIS, INC., a Delaware
corporation (“Borrower”), VERTIS HOLDINGS, INC., a Delaware corporation
(“Holdings”), ENTERON GROUP LLC, a Delaware limited liability company
(“Enteron”), WEBCRAFT, LLC, a Delaware limited liability company (“Webcraft”),
WEBCRAFT CHEMICALS, LLC, a Delaware limited liability company (“Webcraft
Chemicals”), USA DIRECT, LLC, a Delaware limited liability company (“USA
Direct”), VERTIS MAILING, LLC, a Delaware limited liability company (“Mailing”)
(each a “Grantor” and collectively, the “Grantors”), each a debtor and
debtor-in-possession under chapter 11 of the Bankruptcy Code, and GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation, in its capacity as Agent
for Lenders.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Senior Secured, Priming and Super Priority
Debtor-in-Possession Credit Agreement dated as of the date hereof by and among
Grantors, the Persons named therein as Credit Parties, Agent and Lenders
(including all annexes, exhibits and schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
Lenders have agreed to make the Loans and to incur Letter of Credit Obligations
on behalf of Grantors;

 

WHEREAS, in order to induce Agent and Lenders to enter into the Credit Agreement
and the other Loan Documents and to induce Lenders to make the Loans and to
incur Letter of Credit Obligations as provided for in the Credit Agreement,
Grantors have agreed to grant a continuing Lien on the Collateral (as
hereinafter defined) to secure the Obligations;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 


1.                                       DEFINED TERMS.


 


(A)          ALL CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN HAVE
THE MEANINGS GIVEN TO THEM IN THE CREDIT AGREEMENT OR IN ANNEX A THERETO.  ALL
OTHER TERMS CONTAINED IN THIS SECURITY AGREEMENT, UNLESS THE CONTEXT INDICATES
OTHERWISE, HAVE THE MEANINGS PROVIDED FOR BY THE CODE TO THE EXTENT THE SAME ARE
USED OR DEFINED THEREIN.


 


(B)         “UNIFORM COMMERCIAL CODE JURISDICTION” MEANS ANY JURISDICTION THAT
HAS ADOPTED ALL OR SUBSTANTIALLY ALL OF ARTICLE 9 AS CONTAINED IN THE 2000
OFFICIAL TEXT OF THE UNIFORM COMMERCIAL CODE, AS RECOMMENDED BY THE NATIONAL
CONFERENCE OF COMMISSIONERS ON UNIFORM STATE LAWS AND THE AMERICAN LAW
INSTITUTE, TOGETHER WITH ANY SUBSEQUENT AMENDMENTS OR MODIFICATIONS TO THE
OFFICIAL TEXT.

 

--------------------------------------------------------------------------------


 


2.                                       GRANT OF LIEN.

 


(A)          TO SECURE THE PROMPT AND COMPLETE PAYMENT, PERFORMANCE AND
OBSERVANCE OF ALL OF THE OBLIGATIONS AND ALL RENEWALS, EXTENSIONS,
RESTRUCTURINGS AND REFINANCINGS THEREOF, EACH GRANTOR HEREBY GRANTS, ASSIGNS,
CONVEYS, MORTGAGES, PLEDGES, HYPOTHECATES AND TRANSFERS TO AGENT, FOR ITSELF AND
THE BENEFIT OF LENDERS, A LIEN UPON ALL OF ITS RIGHT, TITLE AND INTEREST IN, TO
AND UNDER ALL PERSONAL PROPERTY AND OTHER ASSETS, WHETHER NOW OWNED BY OR OWING
TO, OR HEREAFTER ACQUIRED BY OR ARISING IN FAVOR OF SUCH GRANTOR (INCLUDING
UNDER ANY TRADE NAMES, STYLES OR DERIVATIONS THEREOF), AND WHETHER OWNED OR
CONSIGNED BY OR TO, OR LEASED FROM OR TO, SUCH GRANTOR, AND REGARDLESS OF WHERE
LOCATED (ALL OF WHICH BEING HEREINAFTER COLLECTIVELY REFERRED TO AS THE
“COLLATERAL”), INCLUDING:


 


(I)                                     ALL ACCOUNTS;


 


(II)                                  ALL CHATTEL PAPER;


 


(III)                               ALL DOCUMENTS;


 


(IV)                              ALL GENERAL INTANGIBLES (INCLUDING PAYMENT
INTANGIBLES AND SOFTWARE);


 


(V)                                 ALL GOODS (INCLUDING INVENTORY, EQUIPMENT
AND FIXTURES);


 


(VI)                              ALL INSTRUMENTS;


 


(VII)                           ALL INVESTMENT PROPERTY;


 


(VIII)                        ALL DEPOSIT ACCOUNTS (AS SUCH TERM IS DEFINED IN
THE CODE) OF GRANTOR, INCLUDING BLOCKED ACCOUNTS, CONCENTRATION ACCOUNTS,
DISBURSEMENT ACCOUNTS, AND ALL OTHER BANK ACCOUNTS AND ALL DEPOSITS THEREIN;


 


(IX)                                ALL MONEY, CASH OR CASH EQUIVALENTS OF
GRANTOR;


 


(X)                                   ALL SUPPORTING OBLIGATIONS AND LETTER-OF
CREDIT RIGHTS OF GRANTOR;


 


(XI)                                ALL COMMERCIAL TORT CLAIMS OF GRANTOR; AND


 


(XII)                             TO THE EXTENT NOT OTHERWISE INCLUDED, ALL
PROCEEDS, TORT CLAIMS, INSURANCE CLAIMS AND OTHER RIGHTS TO PAYMENT NOT
OTHERWISE INCLUDED IN THE FOREGOING AND PRODUCTS OF THE FOREGOING AND ALL
ACCESSIONS TO, SUBSTITUTIONS AND REPLACEMENTS FOR, AND RENTS AND PROFITS OF,
EACH OF THE FOREGOING.


 


(B)         IN ADDITION, TO SECURE THE PROMPT AND COMPLETE PAYMENT, PERFORMANCE
AND OBSERVANCE OF THE OBLIGATIONS AND IN ORDER TO INDUCE AGENT AND LENDERS AS
AFORESAID, GRANTOR HEREBY GRANTS TO AGENT, FOR ITSELF AND THE BENEFIT OF
LENDERS, A RIGHT OF SETOFF AGAINST THE PROPERTY OF EACH GRANTOR HELD BY AGENT OR
ANY LENDER, CONSISTING OF PROPERTY DESCRIBED ABOVE IN SECTION 2(A) NOW OR
HEREAFTER IN THE POSSESSION OR CUSTODY OF OR IN TRANSIT TO AGENT


 


2

--------------------------------------------------------------------------------



 


OR ANY LENDER, FOR ANY PURPOSE, INCLUDING SAFEKEEPING, COLLECTION OR PLEDGE, FOR
THE ACCOUNT OF SUCH GRANTOR, OR AS TO WHICH SUCH GRANTOR MAY HAVE ANY RIGHT OR
POWER.


 


(C)          THIS SECURITY AGREEMENT, THE CREDIT AGREEMENT, THE INTERIM ORDER,
THE FINAL ORDER, AND THE OTHER LOAN DOCUMENTS SUPPLEMENT EACH OTHER, AND THE
GRANTS, PRIORITIES, RIGHTS AND REMEDIES OF THE AGENT AND LENDERS HEREUNDER AND
THEREUNDER ARE CUMULATIVE.  THE LIENS AND SECURITY INTERESTS REFERRED TO IN THIS
SECTION 2 AND IN THE LOAN DOCUMENTS ARE DEEMED VALID AND PERFECTED BY ENTRY OF
THE INTERIM ORDER AND THE FINAL ORDER.  THE AGENT MAY, BUT SHALL NOT BE REQUIRED
TO, FILE ANY FINANCING STATEMENTS, MORTGAGES, NOTICES OF LIEN OR SIMILAR
INSTRUMENTS IN ANY JURISDICTION OR FILING OFFICE, OR TO TAKE POSSESSION OF ANY
COLLATERAL OR TO TAKE ANY OTHER ACTION IN ORDER TO VALIDATE OR PERFECT THE LIENS
AND SECURITY INTERESTS GRANTED BY OR PURSUANT TO THIS SECURITY AGREEMENT, THE
INTERIM ORDER, THE FINAL ORDER OR ANY OTHER LOAN DOCUMENT.  IF THE AGENT SHALL,
IN ITS DISCRETION, FROM TIME TO TIME CHOOSE TO FILE SUCH FINANCING STATEMENTS,
MORTGAGES, NOTICES OF LIEN OR SIMILAR INSTRUMENTS, TAKE POSSESSION OF ANY
COLLATERAL, OR TO TAKE ANY OTHER ACTION TO VALIDATE OR PERFECT ANY SUCH SECURITY
INTERESTS OR LIENS, ALL SUCH DOCUMENTS SHALL BE DEEMED TO HAVE BEEN FILED OR
RECORDED AT THE TIME AND ON THE DATE OF ENTRY OF THE INTERIM ORDER.


 


(D)         THE LIENS, SECURITY INTERESTS, LIEN PRIORITIES, ADMINISTRATIVE
EXPENSE CLAIM PRIORITIES AND OTHER RIGHTS AND REMEDIES GRANTED TO THE AGENT AND
LENDERS PURSUANT TO THIS SECURITY AGREEMENT, THE INTERIM ORDER, THE FINAL ORDER,
AND THE OTHER LOAN DOCUMENTS (SPECIFICALLY INCLUDING BUT NOT LIMITED TO THE
EXISTENCE, PERFECTION, AND PRIORITY OF THE LIENS AND SECURITY INTERESTS PROVIDED
HEREIN AND THEREIN, AND THE ADMINISTRATIVE EXPENSE CLAIM PRIORITY PROVIDED
HEREIN AND THEREIN) SHALL NOT BE MODIFIED, ALTERED, OR IMPAIRED IN ANY MANNER BY
ANY OTHER FINANCING OR EXTENSION OF CREDIT OR INCURRENCE OF DEBT BY ANY OF THE
GRANTORS (PURSUANT TO SECTION 364 OF THE BANKRUPTCY CODE OR OTHERWISE), OR BY
ANY DISMISSAL OR CONVERSION OF ANY OF THE PREPACKAGED CHAPTER 11 CASES, OR BY
ANY OTHER ACT OR OMISSION WHATSOEVER.  WITHOUT LIMITATION, NOTWITHSTANDING ANY
SUCH ORDER, FINANCING, EXTENSION, INCURRENCE, DISMISSAL, CONVERSION, ACT OR
OMISSION:


 


(I)                                     SUBJECT TO THE CARVE-OUT EXPENSE
PROVISIONS OF THE CREDIT AGREEMENT, NO COSTS OR EXPENSES OF ADMINISTRATION WHICH
HAVE BEEN OR MAY BE INCURRED IN THE PREPACKAGED CHAPTER 11 CASES OR ANY
CONVERSION OF THE SAME OR IN ANY OTHER PROCEEDINGS RELATED THERETO, AND NO
PRIORITY CLAIMS, ARE OR WILL BE PRIOR TO OR ON A PARITY WITH ANY CLAIM OF THE
AGENT OR LENDERS AGAINST THE GRANTORS IN RESPECT OF ANY OBLIGATION; AND


 


(II)                                  THE LIENS AND SECURITY INTERESTS IN FAVOR
OF THE AGENT AND LENDERS SET FORTH IN THIS SECTION 2 AND IN THE LOAN DOCUMENTS
SHALL CONSTITUTE VALID AND PERFECTED FIRST PRIORITY LIENS AND SECURITY
INTERESTS, SUBJECT ONLY TO LIENS PERMITTED UNDER THE CREDIT AGREEMENT, PERMITTED
ENCUMBRANCES AND THE CARVE-OUT EXPENSE PROVISIONS OF THE CREDIT AGREEMENT, AND
SHALL BE PRIOR TO ALL OTHER LIENS AND INTERESTS, NOW EXISTING OR HEREAFTER
ARISING, IN FAVOR OF ANY OTHER CREDITOR OR ANY OTHER PERSON WHATSOEVER.


 


3

--------------------------------------------------------------------------------



 


3.                                       AGENT’S AND LENDERS’ RIGHTS;
LIMITATIONS ON AGENT’S AND LENDERS’ OBLIGATIONS.


 


(A)          IT IS EXPRESSLY AGREED BY GRANTORS THAT, ANYTHING HEREIN OR IN ANY
OTHER LOAN DOCUMENT TO THE CONTRARY NOTWITHSTANDING, EACH GRANTOR SHALL REMAIN
LIABLE UNDER EACH OF ITS CONTRACTUAL OBLIGATIONS, INCLUDING ALL LICENSES, TO
OBSERVE AND PERFORM ALL THE CONDITIONS AND OBLIGATIONS TO BE OBSERVED AND
PERFORMED BY IT THEREUNDER.  NEITHER AGENT NOR ANY LENDER SHALL HAVE ANY
OBLIGATION OR LIABILITY UNDER ANY CONTRACTUAL OBLIGATION BY REASON OF OR ARISING
OUT OF THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE GRANTING HEREIN
OF A LIEN THEREON OR THE RECEIPT BY AGENT OR ANY LENDER OF ANY PAYMENT RELATING
TO ANY CONTRACTUAL OBLIGATION PURSUANT HERETO.  NEITHER AGENT NOR ANY LENDER
SHALL BE REQUIRED OR OBLIGATED IN ANY MANNER TO PERFORM OR FULFILL ANY OF THE
OBLIGATIONS OF ANY GRANTOR UNDER OR PURSUANT TO ANY CONTRACTUAL OBLIGATION, OR
TO MAKE ANY PAYMENT, OR TO MAKE ANY INQUIRY AS TO THE NATURE OR THE SUFFICIENCY
OF ANY PAYMENT RECEIVED BY IT OR THE SUFFICIENCY OF ANY PERFORMANCE BY ANY PARTY
UNDER ANY CONTRACTUAL OBLIGATION, OR TO PRESENT OR FILE ANY CLAIMS, OR TO TAKE
ANY ACTION TO COLLECT OR ENFORCE ANY PERFORMANCE OR THE PAYMENT OF ANY AMOUNTS
WHICH MAY HAVE BEEN ASSIGNED TO IT OR TO WHICH IT MAY BE ENTITLED AT ANY TIME OR
TIMES.


 


(B)         AT ANY TIME AFTER AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, WITHOUT PRIOR NOTICE TO GRANTOR, AGENT MAY NOTIFY ACCOUNT DEBTORS
AND OTHER PERSONS OBLIGATED ON ANY OF THE COLLATERAL THAT AGENT HAS A SECURITY
INTEREST THEREIN, AND THAT PAYMENTS SHALL BE MADE DIRECTLY TO AGENT, FOR ITSELF
AND THE BENEFIT OF LENDERS.  UPON THE REQUEST OF AGENT, EACH GRANTOR SHALL SO
NOTIFY ACCOUNT DEBTORS AND OTHER PERSONS OBLIGATED ON COLLATERAL.  ONCE ANY SUCH
NOTICE HAS BEEN GIVEN TO ANY ACCOUNT DEBTOR OR OTHER PERSON OBLIGATED ON
COLLATERAL, EACH GRANTOR SHALL NOT GIVE ANY CONTRARY INSTRUCTIONS TO SUCH
ACCOUNT DEBTOR OR OTHER PERSON WITHOUT AGENT’S PRIOR WRITTEN CONSENT.


 


(C)          AGENT MAY AT ANY TIME IN AGENT’S OWN NAME, IN THE NAME OF A NOMINEE
OF AGENT OR IN THE NAME OF ANY GRANTOR COMMUNICATE (BY MAIL, TELEPHONE,
FACSIMILE OR OTHERWISE) WITH ACCOUNT DEBTORS, PARTIES TO CONTRACTUAL OBLIGATIONS
AND OBLIGORS IN RESPECT OF INSTRUMENTS TO VERIFY WITH SUCH PERSONS, TO AGENT’S
SATISFACTION, THE EXISTENCE, AMOUNT, TERMS OF, AND ANY OTHER MATTER RELATING TO,
ACCOUNTS, INSTRUMENTS, CHATTEL PAPER AND/OR PAYMENT INTANGIBLES.  IF A DEFAULT
OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, EACH GRANTOR, AT ITS
OWN EXPENSE, SHALL CAUSE THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS THEN
ENGAGED BY SUCH GRANTOR TO PREPARE AND DELIVER TO AGENT AND EACH LENDER AT ANY
TIME AND FROM TIME TO TIME PROMPTLY UPON AGENT’S REQUEST THE FOLLOWING REPORTS
WITH RESPECT TO GRANTOR: (I) A RECONCILIATION OF ALL ACCOUNTS; (II) AN AGING OF
ALL ACCOUNTS; (III) TRIAL BALANCES; AND (IV) A TEST VERIFICATION OF SUCH
ACCOUNTS AS AGENT MAY REQUEST.  EACH GRANTOR, AT ITS OWN EXPENSE, SHALL DELIVER
TO AGENT THE RESULTS OF EACH PHYSICAL VERIFICATION, IF ANY, WHICH SUCH GRANTOR
MAY IN ITS DISCRETION HAVE MADE, OR CAUSED ANY OTHER PERSON TO HAVE MADE ON ITS
BEHALF, OF ALL OR ANY PORTION OF ITS INVENTORY.


 


4

--------------------------------------------------------------------------------



 


4.                                       REPRESENTATIONS AND WARRANTIES.  THE
GRANTORS JOINTLY AND SEVERALLY, REPRESENT AND WARRANT THAT:


 


(A)          EACH GRANTOR HAS RIGHTS IN AND THE POWER TO TRANSFER EACH ITEM OF
THE COLLATERAL UPON WHICH IT PURPORTS TO GRANT A LIEN HEREUNDER FREE AND CLEAR
OF ANY AND ALL LIENS OTHER THAN LIENS PERMITTED UNDER THE CREDIT AGREEMENT AND
PERMITTED ENCUMBRANCES.


 


(B)         NO EFFECTIVE SECURITY AGREEMENT, FINANCING STATEMENT, EQUIVALENT
SECURITY OR LIEN INSTRUMENT OR CONTINUATION STATEMENT COVERING ALL OR ANY PART
OF THE COLLATERAL IS ON FILE OR OF RECORD IN ANY PUBLIC OFFICE, EXCEPT SUCH AS
MAY HAVE BEEN FILED (I) BY ANY GRANTOR IN FAVOR OF AGENT PURSUANT TO THIS
SECURITY AGREEMENT OR THE OTHER LOAN DOCUMENTS, (II) IN CONNECTION WITH ANY
LIENS PERMITTED UNDER THE CREDIT AGREEMENT AND PERMITTED ENCUMBRANCES, AND
(III) BY ANY GRANTOR IN FAVOR OF THE SECURED PARTIES UNDER THE PRE-PETITION
CREDIT AGREEMENT AND RELATED PRE-PETITION LOAN DOCUMENTS.


 


(C)          THIS SECURITY AGREEMENT IS EFFECTIVE TO CREATE A VALID AND
CONTINUING LIEN ON AND, UPON ENTRY OF THE INTERIM ORDER OR THE FINAL ORDER (AS
APPLICABLE) OR UPON THE FILING OF THE APPROPRIATE FINANCING STATEMENTS LISTED ON
SCHEDULE I HERETO, A PERFECTED LIEN IN FAVOR OF AGENT, FOR ITSELF AND THE
BENEFIT OF LENDERS, ON THE COLLATERAL WITH RESPECT TO WHICH A LIEN MAY BE
PERFECTED BY ENTRY OF THE INTERIM ORDER OR THE FINAL ORDER (AS APPLICABLE) OR A
FILING PURSUANT TO THE CODE.  SUCH LIEN IS PRIOR TO ALL OTHER LIENS, EXCEPT
PERMITTED ENCUMBRANCES THAT WOULD BE PRIOR TO LIENS IN FAVOR OF AGENT FOR THE
BENEFIT OF AGENT AND LENDERS AS A MATTER OF LAW, AND IS ENFORCEABLE AS SUCH AS
AGAINST ANY AND ALL CREDITORS OF AND PURCHASERS FROM GRANTOR (OTHER THAN
PURCHASERS AND LESSEES OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS AND
NON-EXCLUSIVE LICENSEES OF GENERAL INTANGIBLES IN THE ORDINARY COURSE OF
BUSINESS).  UPON THE ENTRY OF THE INTERIM ORDER AND THE FINAL ORDER, ALL ACTION
BY ANY GRANTOR NECESSARY OR DESIRABLE TO PROTECT AND PERFECT SUCH LIEN ON EACH
ITEM OF THE COLLATERAL HAS BEEN DULY TAKEN.  OTHER THAN AS LISTED ON SCHEDULE
III, GRANTOR DOES NOT SELL ANY INVENTORY TO ANY PERSON ON APPROVAL OR ON ANY
OTHER BASIS WHICH ENTITLES THE CUSTOMER TO RETURN, OR WHICH MAY OBLIGATE ANY
GRANTOR TO REPURCHASE, SUCH INVENTORY.  EXCEPT AS PROVIDED IN THE INTERIM ORDER
OR THE FINAL ORDER (AS APPLICABLE), NO AUTHORIZATION, APPROVAL OR CONSENT IS
REQUIRED TO BE OBTAINED FROM ANY GOVERNMENTAL AUTHORITY OR OTHER PERSON FOR THE
GRANT OF THE SECURITY INTEREST HEREIN, THE PERFECTION THEREOF OR THE EXERCISE BY
AGENT OF ITS RIGHTS AND REMEDIES HEREUNDER.


 


(D)         SCHEDULE II HERETO LISTS ALL DOMESTIC STOCK, INSTRUMENTS, DOCUMENTS,
LETTER OF CREDIT RIGHTS AND CHATTEL PAPER IN RESPECT OF WHICH EACH GRANTOR HAS
AN INTEREST AS OF THE DATE HEREOF.  EXCEPT AS PROVIDED IN THE INTERIM ORDER OR
THE FINAL ORDER (AS APPLICABLE), ALL ACTION BY SUCH GRANTOR NECESSARY OR
DESIRABLE TO PROTECT AND PERFECT THE LIEN OF AGENT ON EACH ITEM SET FORTH ON
SCHEDULE II (INCLUDING THE DELIVERY OF ALL ORIGINALS THEREOF TO AGENT AND THE
LEGENDING OF ALL CHATTEL PAPER AS REQUIRED BY SECTION 5(B) HEREOF) HAS BEEN DULY
TAKEN.  THE LIEN OF AGENT, FOR THE BENEFIT OF AGENT AND LENDERS, ON THE
COLLATERAL LISTED ON SCHEDULE II HERETO IS PRIOR TO ALL OTHER LIENS, EXCEPT
LIENS PERMITTED UNDER THE CREDIT AGREEMENT AND


 


5

--------------------------------------------------------------------------------



 


PERMITTED ENCUMBRANCES THAT WOULD BE PRIOR TO THE LIENS IN FAVOR OF AGENT AS A
MATTER OF LAW, AND IS ENFORCEABLE AS SUCH AGAINST ANY AND ALL CREDITORS OF AND
PURCHASERS ANY GRANTOR.


 


(E)          EACH GRANTOR’S NAME AS IT APPEARS IN OFFICIAL FILINGS IN THE STATE
OF ITS INCORPORATION OR OTHER ORGANIZATION, THE TYPE OF ENTITY OF EACH GRANTOR
(INCLUDING CORPORATION, PARTNERSHIP, LIMITED PARTNERSHIP OR LIMITED LIABILITY
COMPANY), ORGANIZATIONAL IDENTIFICATION NUMBER ISSUED BY EACH GRANTOR’S STATE OF
INCORPORATION OR ORGANIZATION OR A STATEMENT THAT NO SUCH NUMBER HAS BEEN
ISSUED, GRANTOR’S STATE OF ORGANIZATION OR INCORPORATION, THE LOCATION OF
GRANTOR’S CHIEF EXECUTIVE OFFICE, PRINCIPAL PLACE OF BUSINESS, ALL WAREHOUSES,
CONSIGNEES AND PROCESSORS WITH WHOM INVENTORY IS STORED OR LOCATED AND OTHER
PREMISES WHERE COLLATERAL IS STORED OR LOCATED, AND THE LOCATIONS OF ITS BOOKS
AND RECORDS CONCERNING THE COLLATERAL ARE SET FORTH ON SCHEDULE III HERETO. 
SCHEDULE III HERETO ALSO SETS FORTH THE NAME AS IT APPEARS IN OFFICIAL FILINGS
IN THE STATE OF ITS INCORPORATION OR OTHER ORGANIZATION OF ANY PERSON FROM WHOM
GRANTOR HAS ACQUIRED ASSETS DURING THE PAST FIVE (5) YEARS, OTHER THAN ASSETS
ACQUIRED IN THE ORDINARY COURSE OF GRANTOR’S BUSINESS.  EACH GRANTOR HAS ONLY
ONE STATE OF INCORPORATION OR ORGANIZATION.


 


(F)            WITH RESPECT TO THE ACCOUNTS, EXCEPT AS SPECIFICALLY DISCLOSED ON
THE MOST RECENT BORROWING BASE CERTIFICATE OR OTHER COLLATERAL REPORT DELIVERED
TO AGENT (I) THEY REPRESENT BONA FIDE SALES OR LEASES OF INVENTORY OR RENDERING
OF SERVICES TO ACCOUNT DEBTORS IN THE ORDINARY COURSE OF EACH GRANTOR’S BUSINESS
AND ARE NOT EVIDENCED BY A JUDGMENT, INSTRUMENT OR CHATTEL PAPER; (II) THERE ARE
NO SETOFFS, CLAIMS OR DISPUTES EXISTING OR ASSERTED WITH RESPECT THERETO AND NO
GRANTOR HAS MADE ANY AGREEMENT WITH ANY ACCOUNT DEBTOR FOR ANY EXTENSION OF TIME
FOR THE PAYMENT THEREOF, ANY COMPROMISE OR SETTLEMENT FOR LESS THAN THE FULL
AMOUNT THEREOF, ANY RELEASE OF ANY ACCOUNT DEBTOR FROM LIABILITY THEREFOR, OR
ANY DEDUCTION THEREFROM EXCEPT A DISCOUNT OR ALLOWANCE ALLOWED BY SUCH GRANTOR
IN THE ORDINARY COURSE OF ITS BUSINESS FOR PROMPT PAYMENT AND DISCLOSED TO
AGENT; (III) TO EACH GRANTOR’S KNOWLEDGE, THERE ARE NO FACTS, EVENTS OR
OCCURRENCES WHICH IN ANY WAY IMPAIR THE VALIDITY OR ENFORCEABILITY THEREOF OR
COULD REASONABLY BE EXPECTED TO REDUCE THE AMOUNT PAYABLE THEREUNDER AS SHOWN ON
ANY GRANTOR’S BOOKS AND RECORDS AND ANY INVOICES, STATEMENTS AND BORROWING BASE
CERTIFICATE OR OTHER COLLATERAL REPORT DELIVERED TO AGENT AND LENDERS WITH
RESPECT THERETO; (IV) NO GRANTOR HAS RECEIVED ANY NOTICE OF PROCEEDINGS OR
ACTIONS WHICH ARE THREATENED OR PENDING AGAINST ANY ACCOUNT DEBTOR WHICH MIGHT
RESULT IN ANY ADVERSE CHANGE IN SUCH ACCOUNT DEBTOR’S FINANCIAL CONDITION; AND
(V) NO GRANTOR HAS KNOWLEDGE THAT ANY ACCOUNT DEBTOR IS UNABLE GENERALLY TO PAY
ITS DEBTS AS THEY BECOME DUE; AND (VI) THEY CONSTITUTE THE LEGALLY VALID AND
BINDING OBLIGATION OF THE APPLICABLE ACCOUNT DEBTORS.  FURTHER WITH RESPECT TO
THE ACCOUNTS (X) THE AMOUNTS SHOWN ON ALL INVOICES, STATEMENTS AND BORROWING
BASE CERTIFICATE OR OTHER COLLATERAL REPORT WHICH MAY BE DELIVERED TO THE AGENT
WITH RESPECT THERETO ARE ACTUALLY AND ABSOLUTELY OWING TO SUCH GRANTOR AS
INDICATED THEREON AND ARE NOT IN ANY WAY CONTINGENT; (Y) NO PAYMENTS HAVE BEEN
OR SHALL BE MADE THEREON EXCEPT PAYMENTS IMMEDIATELY DELIVERED TO THE APPLICABLE
BLOCKED ACCOUNTS OR TO THE AGENT AS REQUIRED BY THE CREDIT AGREEMENT; AND (Z) TO
EACH GRANTOR’S KNOWLEDGE, ALL ACCOUNT DEBTORS HAVE THE CAPACITY TO CONTRACT.


 


6

--------------------------------------------------------------------------------



 


(G)         WITH RESPECT TO THE INVENTORY (I) ALL SUCH INVENTORY IS LOCATED AT
ONE OF THE LOCATIONS SET FORTH ON SCHEDULE III HERETO, (II) NO INVENTORY IS NOW,
OR SHALL AT ANY TIME OR TIMES HEREAFTER BE STORED AT ANY OTHER LOCATION WITHOUT
AGENT’S PRIOR CONSENT, AND IF AGENT GIVES SUCH CONSENT, THE APPLICABLE GRANTOR
WILL CONCURRENTLY THEREWITH OBTAIN, TO THE EXTENT REQUIRED BY THE CREDIT
AGREEMENT, BAILEE, LANDLORD AND MORTGAGEE AGREEMENTS, (III) THE APPLICABLE
GRANTOR HAS GOOD, INDEFEASIBLE AND MERCHANTABLE TITLE TO SUCH INVENTORY AND SUCH
INVENTORY IS NOT SUBJECT TO ANY LIEN OR SECURITY INTEREST OR DOCUMENT WHATSOEVER
EXCEPT FOR THE LIEN GRANTED TO AGENT, FOR THE BENEFIT OF AGENT AND LENDERS, AND
EXCEPT FOR LIENS PERMITTED UNDER THE CREDIT AGREEMENT AND PERMITTED
ENCUMBRANCES, (IV) SUCH INVENTORY IS NOT SUBJECT TO ANY LICENSING, PATENT,
ROYALTY, TRADEMARK, TRADE NAME OR COPYRIGHT AGREEMENTS WITH ANY THIRD PARTIES
WHICH WOULD REQUIRE ANY CONSENT OF ANY THIRD PARTY UPON SALE OR OTHER
DISPOSITION OF THAT INVENTORY OR THE PAYMENT OF ANY MONIES TO ANY THIRD PARTY
UPON SUCH SALE OR OTHER DISPOSITION, AND (V) THE COMPLETION OF MANUFACTURE, SALE
OR OTHER DISPOSITION OF SUCH INVENTORY BY AGENT FOLLOWING AN EVENT OF DEFAULT
SHALL NOT REQUIRE THE CONSENT OF ANY PERSON AND SHALL NOT CONSTITUTE A BREACH OR
DEFAULT UNDER ANY CONTRACT OR AGREEMENT TO WHICH GRANTOR IS A PARTY OR TO WHICH
SUCH PROPERTY IS SUBJECT.


 


(H)         NO GRANTOR HAS ANY INTEREST IN, OR TITLE TO, ANY MATERIAL PATENT,
TRADEMARK OR COPYRIGHT EXCEPT AS SET FORTH IN SCHEDULE 3.9 TO THE CREDIT
AGREEMENT.  THIS SECURITY AGREEMENT IS EFFECTIVE TO CREATE A VALID AND
CONTINUING LIEN ON AND, UPON THE ENTRY OF THE INTERIM ORDER AND THE FINAL ORDER
(AS APPLICABLE) OR UPON FILING OF THE COPYRIGHT SECURITY AGREEMENTS WITH THE
UNITED STATES COPYRIGHT OFFICE AND FILING OF THE PATENT SECURITY AGREEMENTS AND
THE TRADEMARK SECURITY AGREEMENTS WITH THE UNITED STATES PATENT AND TRADEMARK
OFFICE, PERFECTED LIENS IN FAVOR OF AGENT ON EACH GRANTOR’S FEDERALLY REGISTERED
PATENTS, TRADEMARKS AND COPYRIGHTS AND SUCH PERFECTED LIENS ARE ENFORCEABLE AS
SUCH AS AGAINST ANY AND ALL CREDITORS OF AND PURCHASERS FROM ANY GRANTOR.  UPON
THE ENTRY OF THE INTERIM ORDER AND THE FINAL ORDER (AS APPLICABLE) OR UPON
FILING OF THE COPYRIGHT SECURITY AGREEMENTS WITH THE UNITED STATES COPYRIGHT
OFFICE AND FILING OF THE PATENT SECURITY AGREEMENTS AND THE TRADEMARK SECURITY
AGREEMENTS WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE FILING OF
APPROPRIATE FINANCING STATEMENTS LISTED ON SCHEDULE I HERETO, ALL ACTION
NECESSARY OR DESIRABLE TO PROTECT AND PERFECT AGENT’S LIEN ON EACH GRANTOR’S
FEDERALLY REGISTERED PATENTS, TRADEMARKS OR COPYRIGHTS SHALL HAVE BEEN DULY
TAKEN.


 


5.                                       COVENANTS.  THE GRANTORS, JOINTLY AND
SEVERALLY, COVENANT AND AGREE WITH AGENT, FOR THE BENEFIT OF AGENT AND LENDERS,
THAT FROM AND AFTER THE DATE OF THIS SECURITY AGREEMENT AND UNTIL THE
TERMINATION DATE:


 


(A)          FURTHER ASSURANCES; PLEDGE OF INSTRUMENTS; CHATTEL PAPER.


 


(I)                                     AT ANY TIME AND FROM TIME TO TIME, UPON
THE WRITTEN REQUEST OF AGENT AND AT THE SOLE EXPENSE OF GRANTORS AND WITHOUT ANY
FURTHER ORDER OF THE BANKRUPTCY COURT, EACH GRANTOR SHALL PROMPTLY AND DULY
EXECUTE AND DELIVER ANY AND ALL SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE
SUCH FURTHER ACTIONS AS AGENT MAY DEEM NECESSARY OR DESIRABLE TO OBTAIN THE FULL
BENEFITS OF THIS SECURITY AGREEMENT AND OF THE


 


7

--------------------------------------------------------------------------------



 


RIGHTS AND POWERS HEREIN GRANTED, INCLUDING (A) ALL CONSENTS AND APPROVALS
NECESSARY OR APPROPRIATE FOR THE ASSIGNMENT TO OR FOR THE BENEFIT OF AGENT OF
ANY CONTRACTUAL OBLIGATION, INCLUDING ANY LICENSE, HELD BY SUCH GRANTOR AND TO
ENFORCE THE SECURITY INTERESTS GRANTED HEREUNDER; AND (B) FILING ANY FINANCING
OR CONTINUATION STATEMENTS UNDER THE CODE WITH RESPECT TO THE LIENS GRANTED
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT AS TO THOSE JURISDICTIONS THAT ARE
NOT UNIFORM COMMERCIAL CODE JURISDICTIONS.


 


(II)                                  UNLESS AGENT SHALL OTHERWISE CONSENT IN
WRITING (WHICH CONSENT MAY BE REVOKED), EACH GRANTOR SHALL DELIVER TO AGENT ALL
COLLATERAL CONSISTING OF NEGOTIABLE DOCUMENTS, CERTIFICATED STOCK, CHATTEL PAPER
AND INSTRUMENTS (IN EACH CASE, ACCOMPANIED BY STOCK POWERS, ALLONGES OR OTHER
INSTRUMENTS OF TRANSFER EXECUTED IN BLANK) PROMPTLY AFTER SUCH CREDIT PARTY
RECEIVES THE SAME.  UPON ACQUIRING ANY NEGOTIABLE DOCUMENT, CERTIFICATED STOCK,
CHATTEL PAPER OR INSTRUMENT, IN EACH SUCH CASE HAVING A VALUE IN EXCESS OF
$100,000, GRANTORS WILL PROVIDE PROMPT WRITTEN NOTICE THEREOF TO AGENT.


 


(III)                               EACH GRANTOR SHALL, IN ACCORDANCE WITH THE
TERMS OF THE CREDIT AGREEMENT, OBTAIN WAIVERS OR SUBORDINATIONS OF LIENS FROM
LANDLORDS, BAILEES AND MORTGAGEES AND SIGNED ACKNOWLEDGEMENTS OF AGENT’S LIENS
FROM BAILEES HAVING POSSESSION OF ANY GRANTOR’S GOODS THAT THEY HOLD FOR THE
BENEFIT OF AGENT.


 


(IV)                              GRANTOR SHALL OBTAIN (A) AUTHENTICATED LETTERS
OF CONTROL FROM EACH ISSUER OF UNCERTIFICATED SECURITIES PLEDGED HEREUNDER TO
THE EXTENT SUCH ISSUER IS NOT ITSELF A PARTY HERETO, IF APPLICABLE, AND
(B) CONTROL AGREEMENTS FROM A SECURITIES INTERMEDIARY OR COMMODITIES
INTERMEDIARY ISSUING OR HOLDING ANY FINANCIAL ASSETS OR COMMODITIES TO OR FOR
ANY GRANTOR IN ACCORDANCE WITH SECTION 4.9 OF THE CREDIT AGREEMENT, IF ANY.


 


(V)                                 AS AND TO THE EXTENT REQUIRED BY THE CREDIT
AGREEMENT, GRANTOR SHALL OBTAIN A CONTROL AGREEMENT WITH EACH BANK OR FINANCIAL
INSTITUTION HOLDING A DEPOSIT ACCOUNT FOR GRANTOR.


 


(VI)                              IF ANY GRANTOR IS OR BECOMES THE BENEFICIARY
OF A LETTER OF CREDIT IN EXCESS OF $250,000, GRANTOR SHALL PROMPTLY, AND IN ANY
EVENT WITHIN TWO (2) BUSINESS DAYS AFTER BECOMING A BENEFICIARY, NOTIFY AGENT
THEREOF AND ENTER INTO A TRI-PARTY AGREEMENT WITH AGENT AND THE ISSUER AND/OR
CONFIRMATION BANK WITH RESPECT TO LETTER-OF-CREDIT RIGHTS ASSIGNING SUCH
LETTER-OF-CREDIT RIGHTS TO AGENT AND DIRECTING ALL PAYMENTS THEREUNDER TO A
DEPOSIT ACCOUNT SUBJECT TO A CONTROL AGREEMENT IN FAVOR OF AGENT, ALL IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT.


 


(VII)                           TO THE EXTENT NOT OTHERWISE PROVIDED UPON ENTRY
OF THE INTERIM ORDER AND THE FINAL ORDER (AS APPLICABLE), GRANTOR SHALL TAKE ALL
STEPS NECESSARY TO GRANT AGENT CONTROL OF ALL ELECTRONIC CHATTEL PAPER IN
ACCORDANCE WITH THE CODE AND ALL


 


8

--------------------------------------------------------------------------------



 


“TRANSFERABLE RECORDS” AS DEFINED IN EACH OF THE UNIFORM ELECTRONIC TRANSACTIONS
ACT AND THE ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT.


 


(VIII)                        EACH GRANTOR HEREBY IRREVOCABLY AUTHORIZES THE
AGENT AT ANY TIME AND FROM TIME TO TIME TO FILE IN ANY FILING OFFICE IN ANY
UNIFORM COMMERCIAL CODE JURISDICTION ANY INITIAL FINANCING STATEMENTS AND
AMENDMENTS THERETO THAT (A) INDICATE THE COLLATERAL (I) AS ALL ASSETS OF SUCH
GRANTOR OR WORDS OF SIMILAR EFFECT, REGARDLESS OF WHETHER ANY PARTICULAR ASSET
COMPRISED IN THE COLLATERAL FALLS WITHIN THE SCOPE OF ARTICLE 9 OF THE CODE OR
SUCH JURISDICTION, OR (II) AS BEING OF AN EQUAL OR LESSER SCOPE OR WITH GREATER
DETAIL, AND (B) CONTAIN ANY OTHER INFORMATION REQUIRED BY PART 5 OF ARTICLE 9 OF
THE CODE FOR THE SUFFICIENCY OR FILING OFFICE ACCEPTANCE OF ANY FINANCING
STATEMENT OR AMENDMENT, INCLUDING (I) WHETHER SUCH GRANTOR IS AN ORGANIZATION,
THE TYPE OF ORGANIZATION AND ANY ORGANIZATION IDENTIFICATION NUMBER ISSUED TO
SUCH GRANTOR, AND (II) IN THE CASE OF A FINANCING STATEMENT FILED AS A FIXTURE
FILING OR INDICATING COLLATERAL AS AS-EXTRACTED COLLATERAL OR TIMBER TO BE CUT,
A SUFFICIENT DESCRIPTION OF REAL PROPERTY TO WHICH THE COLLATERAL RELATES.  EACH
GRANTOR AGREES TO FURNISH ANY SUCH INFORMATION TO THE AGENT PROMPTLY UPON
REQUEST.  EACH GRANTOR ALSO RATIFIES ITS AUTHORIZATION FOR THE AGENT TO HAVE
FILED IN ANY UNIFORM COMMERCIAL CODE JURISDICTION ANY INITIAL FINANCING
STATEMENTS OR AMENDMENTS THERETO IF FILED PRIOR TO THE DATE HEREOF.


 


(IX)                                EACH GRANTOR SHALL PROMPTLY, AND IN ANY
EVENT WITHIN TWO (2) BUSINESS DAYS AFTER THE SAME IS ACQUIRED BY IT, NOTIFY
AGENT OF ANY COMMERCIAL TORT CLAIM IN EXCESS OF $250,000 ACQUIRED BY IT AND
UNLESS OTHERWISE CONSENTED BY AGENT, GRANTOR SHALL ENTER INTO A SUPPLEMENT TO
THIS SECURITY AGREEMENT, GRANTING TO AGENT A LIEN IN SUCH COMMERCIAL TORT CLAIM.


 


(B)         MAINTENANCE OF RECORDS.  GRANTORS SHALL KEEP AND MAINTAIN, AT ITS
OWN COST AND EXPENSE, SATISFACTORY AND COMPLETE RECORDS OF THE COLLATERAL IN
ACCORDANCE WITH PAST BUSINESS PRACTICE, INCLUDING A RECORD OF ANY AND ALL
PAYMENTS RECEIVED AND ANY AND ALL CREDITS GRANTED WITH RESPECT TO THE COLLATERAL
AND ALL OTHER DEALINGS WITH THE COLLATERAL.  GRANTORS SHALL MARK ITS BOOKS AND
RECORDS PERTAINING TO THE COLLATERAL TO EVIDENCE THIS SECURITY AGREEMENT AND THE
LIENS GRANTED HEREBY.  IF ANY GRANTOR RETAINS POSSESSION OF ANY CHATTEL PAPER OR
INSTRUMENTS WITH AGENT’S CONSENT, SUCH CHATTEL PAPER AND INSTRUMENTS SHALL BE
MARKED WITH THE FOLLOWING LEGEND:  “THIS WRITING AND THE OBLIGATIONS EVIDENCED
OR SECURED HEREBY ARE SUBJECT TO THE SECURITY INTEREST OF GENERAL ELECTRIC
CAPITAL CORPORATION, AS AGENT, FOR THE BENEFIT OF AGENT AND CERTAIN LENDERS.”


 


(C)          COVENANTS REGARDING PATENT, TRADEMARK AND COPYRIGHT COLLATERAL.


 


(I)                                     GRANTOR SHALL NOTIFY AGENT IMMEDIATELY
IF IT KNOWS OR HAS REASON TO KNOW THAT ANY APPLICATION OR REGISTRATION RELATING
TO ANY MATERIAL PATENT, TRADEMARK OR COPYRIGHT (NOW OR HEREAFTER EXISTING) MAY
BECOME ABANDONED OR DEDICATED, OR OF ANY ADVERSE DETERMINATION OR DEVELOPMENT
(INCLUDING THE INSTITUTION OF, OR ANY SUCH


 


9

--------------------------------------------------------------------------------



 


DETERMINATION OR DEVELOPMENT IN, ANY PROCEEDING IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR ANY COURT) REGARDING
GRANTOR’S OWNERSHIP OF ANY MATERIAL PATENT, TRADEMARK OR COPYRIGHT, ITS RIGHT TO
REGISTER THE SAME, OR TO KEEP AND MAINTAIN THE SAME.


 


(II)                                  IN NO EVENT SHALL ANY GRANTOR, EITHER
ITSELF OR THROUGH ANY AGENT, EMPLOYEE, LICENSEE OR DESIGNEE, FILE AN APPLICATION
FOR THE REGISTRATION OF ANY MATERIAL PATENT, TRADEMARK OR COPYRIGHT WITH THE
UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR
ANY SIMILAR OFFICE OR AGENCY WITHOUT GIVING AGENT PRIOR WRITTEN NOTICE THEREOF,
AND, UPON REQUEST OF AGENT, EACH GRANTOR SHALL EXECUTE AND DELIVER ANY AND ALL
PATENT SECURITY AGREEMENTS, COPYRIGHT SECURITY AGREEMENTS OR TRADEMARK SECURITY
AGREEMENTS AS AGENT MAY REQUEST TO EVIDENCE AGENT’S LIEN ON SUCH PATENT,
TRADEMARK OR COPYRIGHT, AND THE GENERAL INTANGIBLES OF SUCH GRANTOR RELATING
THERETO OR REPRESENTED THEREBY.


 


(III)                               GRANTORS SHALL TAKE ALL ACTIONS NECESSARY OR
REQUESTED BY AGENT TO MAINTAIN AND PURSUE EACH APPLICATION, TO OBTAIN THE
RELEVANT REGISTRATION AND TO MAINTAIN THE REGISTRATION OF EACH OF THE MATERIAL
PATENTS, TRADEMARKS AND COPYRIGHTS (NOW OR HEREAFTER EXISTING), INCLUDING THE
FILING OF APPLICATIONS FOR RENEWAL, AFFIDAVITS OF USE, AFFIDAVITS OF
NONCONTESTABILITY AND OPPOSITION AND INTERFERENCE AND CANCELLATION PROCEEDINGS,
UNLESS SUCH GRANTOR SHALL DETERMINE THAT SUCH PATENT, TRADEMARK OR COPYRIGHT IS
NO LONGER MATERIAL TO THE CONDUCT OF ITS BUSINESS.


 


(IV)                              IN THE EVENT THAT ANY OF THE MATERIAL PATENT,
TRADEMARK OR COPYRIGHT COLLATERAL IS INFRINGED UPON, OR MISAPPROPRIATED OR
DILUTED BY A THIRD PARTY, SUCH GRANTOR SHALL COMPLY WITH SECTION 5(A)(IX) OF
THIS SECURITY AGREEMENT.  SUCH GRANTOR SHALL, UNLESS SUCH GRANTOR SHALL
REASONABLY DETERMINE THAT SUCH MATERIAL PATENT, TRADEMARK OR COPYRIGHT
COLLATERAL IS NO LONGER MATERIAL TO THE CONDUCT OF ITS BUSINESS OR OPERATIONS,
PROMPTLY SUE FOR INFRINGEMENT, MISAPPROPRIATION OR DILUTION AND TO RECOVER ANY
AND ALL DAMAGES FOR SUCH INFRINGEMENT, MISAPPROPRIATION OR DILUTION, AND SHALL
TAKE SUCH OTHER ACTIONS AS AGENT SHALL DEEM APPROPRIATE UNDER THE CIRCUMSTANCES
TO PROTECT SUCH MATERIAL PATENT, TRADEMARK OR COPYRIGHT COLLATERAL.


 


(D)         COMPLIANCE WITH TERMS OF ACCOUNTS, ETC.  GRANTORS WILL PERFORM AND
COMPLY IN ALL MATERIAL RESPECTS WITH ALL OBLIGATIONS IN RESPECT OF THE
COLLATERAL AND ALL OTHER AGREEMENTS TO WHICH IT IS A PARTY OR BY WHICH IT IS
BOUND RELATING TO THE COLLATERAL.


 


(E)          LIMITATION ON LIENS ON COLLATERAL.  NO GRANTOR WILL CREATE, PERMIT
OR SUFFER TO EXIST, AND WILL DEFEND THE COLLATERAL AGAINST, AND TAKE SUCH OTHER
ACTION AS IS NECESSARY TO REMOVE, ANY LIEN ON ANY OF THE COLLATERAL EXCEPT LIENS
PERMITTED UNDER THE CREDIT AGREEMENT AND PERMITTED ENCUMBRANCES, AND WILL DEFEND
THE RIGHT, TITLE AND INTEREST OF AGENT AND LENDERS IN AND TO ANY OF GRANTOR’S
RIGHTS UNDER THE COLLATERAL AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS
WHOMSOEVER.


 


10

--------------------------------------------------------------------------------



 


(F)            FURTHER IDENTIFICATION OF COLLATERAL.  GRANTORS WILL, IF SO
REQUESTED BY AGENT, FURNISH TO AGENT, AS OFTEN AS AGENT REASONABLY REQUESTS,
STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL AND
SUCH OTHER REPORTS IN CONNECTION WITH THE COLLATERAL AS AGENT MAY REASONABLY
REQUEST, ALL IN SUCH DETAIL AS AGENT MAY SPECIFY.  GRANTORS SHALL PROMPTLY
NOTIFY AGENT IN WRITING UPON ACQUIRING ANY INTEREST HEREAFTER IN PROPERTY THAT
IS OF A TYPE WHERE A SECURITY INTEREST OR LIEN MUST BE OR MAY BE REGISTERED,
RECORDED OR FILED UNDER, OR NOTICE THEREOF GIVEN UNDER, ANY FEDERAL STATUTE OR
REGULATION.


 


(G)         NOTICES.  GRANTORS WILL ADVISE AGENT PROMPTLY, IN REASONABLE DETAIL,
(I) OF ANY LIEN (OTHER THAN LIENS PERMITTED UNDER THE CREDIT AGREEMENT AND
PERMITTED ENCUMBRANCES) OR CLAIM MADE OR ASSERTED AGAINST ANY OF THE COLLATERAL,
AND (II) OF THE OCCURRENCE OF ANY OTHER EVENT WHICH COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT ON THE AGGREGATE VALUE OF THE COLLATERAL OR ON
THE LIENS CREATED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.


 


(H)         GOOD STANDING CERTIFICATES.  IF AND WHENEVER REQUESTED BY AGENT,
GRANTORS SHALL PROVIDE TO AGENT A CERTIFICATE OF GOOD STANDING FROM ITS STATE OF
INCORPORATION OR ORGANIZATION.


 


(I)             ORGANIZATIONAL/COLLATERAL LOCATION CHANGES; NO
REINCORPORATION.    GRANTOR WILL GIVE AGENT AT LEAST THIRTY (30) DAYS PRIOR
WRITTEN NOTICE OF ANY CHANGE REQUIRED TO BE MADE TO SCHEDULE III HERETO, TO THE
EXTENT NEEDED TO MAKE SAID SCHEDULE III UP TO DATE AND ACCURATE.  WITHOUT
LIMITING THE PROHIBITIONS ON MERGERS INVOLVING THE GRANTORS CONTAINED IN THE
CREDIT AGREEMENT, NO GRANTOR SHALL REINCORPORATE OR REORGANIZE ITSELF UNDER THE
LAWS OF ANY JURISDICTION OTHER THAN THE JURISDICTION IN WHICH IT IS INCORPORATED
OR ORGANIZED AS OF THE DATE HEREOF WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT.


 


(J)             TERMINATIONS; AMENDMENTS NOT AUTHORIZED.  GRANTOR ACKNOWLEDGES
THAT IT IS NOT AUTHORIZED TO FILE ANY FINANCING STATEMENT OR AMENDMENT OR
TERMINATION STATEMENT WITH RESPECT TO ANY FINANCING STATEMENT FILED IN FAVOR OF
AGENT WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT AND AGREES THAT IT WILL NOT DO
SO WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT, SUBJECT TO GRANTOR’S RIGHTS UNDER
SECTION 9-509(D)(2) OF THE CODE.


 


(K)          AUTHORIZED TERMINATIONS.  FOLLOWING THE TERMINATION DATE, AGENT
WILL PROMPTLY DELIVER TO GRANTOR FOR FILING OR AUTHORIZE GRANTOR TO PREPARE AND
FILE TERMINATION STATEMENTS AND RELEASES IN ACCORDANCE WITH SECTION 9-513(C) OF
THE CODE.


 


(L)             USE OF COLLATERAL.  GRANTORS WILL DO NOTHING TO IMPAIR THE
RIGHTS OF AGENT IN ANY OF THE COLLATERAL.  GRANTOR WILL NOT USE OR PERMIT ANY
COLLATERAL TO BE USED UNLAWFULLY OR IN VIOLATION OF ANY PROVISION OF APPLICABLE
LAW, OR ANY INSURANCE POLICY COVERING ANY OF THE COLLATERAL.  WITHOUT LIMITING
THE FOREGOING, GRANTOR WILL NOT PERMIT THE PRODUCTION OF INVENTORY IN VIOLATION
OF ANY PROVISION OF THE FAIR LABOR STANDARDS ACT AND GRANTOR WILL NOT ADJUST,
SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT OF ANY ACCOUNT, OR RELEASE WHOLLY OR


 


11

--------------------------------------------------------------------------------



 


PARTLY ANY ACCOUNT DEBTOR THEREOF OR ALLOW ANY CREDIT OR DISCOUNT THEREON (OTHER
THAN CREDITS AND DISCOUNTS IN THE ORDINARY COURSE OF BUSINESS).


 


(M)       FEDERAL CLAIMS.  GRANTORS SHALL NOTIFY AGENT PROMPTLY OF ANY
COLLATERAL WHICH CONSTITUTES A CLAIM AGAINST THE UNITED STATES GOVERNMENT OR ANY
INSTRUMENTALITY OR AGENT THEREOF, THE ASSIGNMENT OF WHICH CLAIM IS RESTRICTED BY
FEDERAL LAW.  UPON THE REQUEST OF AGENT, GRANTOR SHALL TAKE SUCH STEPS AS MAY BE
NECESSARY TO COMPLY WITH ANY APPLICABLE FEDERAL ASSIGNMENT OF CLAIMS LAWS OR
OTHER COMPARABLE LAWS.


 


6.                                       AGENT’S APPOINTMENT AS
ATTORNEY-IN-FACT.


 

On the Closing Date each Grantor shall execute and deliver to Agent a power of
attorney (the “Power of Attorney”) substantially in the form attached hereto as
Exhibit A.  The power of attorney granted pursuant to the Power of Attorney is a
power coupled with an interest and shall be irrevocable until the Termination
Date.  The powers conferred on Agent, for the benefit of Agent and Lenders,
under the Power of Attorney are solely to protect Agent’s interests (for the
benefit of Agent and Lenders) in the Collateral and shall not impose any duty
upon Agent or any Lender to exercise any such powers.  Agent agrees that
(a) except for the powers granted in clause (h) of the Power of Attorney, it
shall not exercise any power or authority granted under the Power of Attorney
unless an Event of Default has occurred and is continuing, and (b) Agent shall
account for any moneys received by Agent in respect of any foreclosure on or
disposition of Collateral pursuant to the Power of Attorney provided that none
of Agent nor any Lender shall have any duty as to any Collateral, and Agent and
Lenders shall be accountable only for amounts they actually receive as a result
of the exercise of such powers.  NONE OF AGENT, LENDERS OR THEIR RESPECTIVE
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL BE
RESPONSIBLE TO ANY GRANTOR FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER OF
ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION, NOR FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

 


7.                                       REMEDIES; RIGHTS UPON DEFAULT.


 


(A)          IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES GRANTED TO IT UNDER
THIS SECURITY AGREEMENT, THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS AND
UNDER ANY OTHER INSTRUMENT OR AGREEMENT SECURING, EVIDENCING OR RELATING TO ANY
OF THE OBLIGATIONS, IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, AGENT MAY EXERCISE ALL RIGHTS AND REMEDIES OF A SECURED PARTY UNDER
THE CODE WITHOUT APPLICATION TO OR ORDER OF THE BANKRUPTCY COURT.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, EACH GRANTOR EXPRESSLY AGREES THAT IN
ANY SUCH EVENT AGENT, WITHOUT DEMAND OF PERFORMANCE OR OTHER DEMAND,
ADVERTISEMENT OR NOTICE OF ANY KIND (EXCEPT THE NOTICE SPECIFIED BELOW OF TIME
AND PLACE OF PUBLIC OR PRIVATE SALE) TO OR UPON SUCH GRANTOR OR ANY OTHER PERSON
(ALL AND EACH OF WHICH DEMANDS,


 


12

--------------------------------------------------------------------------------



 


ADVERTISEMENTS AND NOTICES ARE HEREBY EXPRESSLY WAIVED TO THE MAXIMUM EXTENT
PERMITTED BY THE CODE AND OTHER APPLICABLE LAW), MAY FORTHWITH (PERSONALLY OR
THROUGH ITS AGENTS OR ATTORNEYS) ENTER UPON THE PREMISES OF SUCH GRANTOR WHERE
ANY COLLATERAL IS LOCATED, WITHOUT ANY OBLIGATION TO PAY RENT, THROUGH
SELF-HELP, WITHOUT JUDICIAL PROCESS, WITHOUT FIRST OBTAINING A FINAL JUDGMENT OR
GIVING SUCH GRANTOR OR ANY OTHER PERSON NOTICE AND OPPORTUNITY FOR A HEARING ON
AGENT’S CLAIM OR ACTION AND MAY TAKE POSSESSION OF, COLLECT, RECEIVE, ASSEMBLE,
PROCESS, APPROPRIATE, REMOVE AND REALIZE UPON THE COLLATERAL, OR ANY PART
THEREOF, AND MAY FORTHWITH SELL, LEASE, LICENSE, ASSIGN, GIVE AN OPTION OR
OPTIONS TO PURCHASE, OR OTHERWISE DISPOSE OF AND DELIVER SAID COLLATERAL (OR
CONTRACT TO DO SO), OR ANY PART THEREOF, IN ONE OR MORE PARCELS AT A PUBLIC OR
PRIVATE SALE OR SALES, AT ANY EXCHANGE AT SUCH PRICES AS IT MAY DEEM ACCEPTABLE,
FOR CASH OR ON CREDIT OR FOR FUTURE DELIVERY WITHOUT ASSUMPTION OF ANY CREDIT
RISK.  TO FACILITATE THE FOREGOING, AGENT SHALL HAVE THE RIGHT TO TAKE
POSSESSION OF GRANTOR’S ORIGINAL BOOKS AND RECORDS, TO OBTAIN ACCESS TO
GRANTOR’S DATA PROCESSING EQUIPMENT, COMPUTER HARDWARE AND SOFTWARE AND TO USE
ALL OF THE FOREGOING AND THE INFORMATION CONTAINED THEREIN IN ANY MANNER WHICH
AGENT DEEMS APPROPRIATE.  AGENT OR ANY LENDER SHALL HAVE THE RIGHT UPON ANY SUCH
PUBLIC SALE OR SALES AND, TO THE EXTENT PERMITTED BY LAW, UPON ANY SUCH PRIVATE
SALE OR SALES, TO PURCHASE FOR THE BENEFIT OF AGENT AND LENDERS, THE WHOLE OR
ANY PART OF SAID COLLATERAL SO SOLD, FREE OF ANY RIGHT OR EQUITY OF REDEMPTION,
WHICH EQUITY OF REDEMPTION EACH GRANTOR HEREBY RELEASES.  SUCH SALES MAY BE
ADJOURNED AND CONTINUED FROM TIME TO TIME WITH OR WITHOUT NOTICE.  AGENT SHALL
HAVE THE RIGHT TO CONDUCT SUCH SALES ON ANY GRANTOR’S PREMISES OR ELSEWHERE AND
SHALL HAVE THE RIGHT TO USE ANY GRANTOR’S PREMISES WITHOUT CHARGE FOR SUCH TIME
OR TIMES AS AGENT DEEMS NECESSARY OR ADVISABLE.


 


(B)         IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, EACH
GRANTOR FURTHER AGREES, AT AGENT’S REQUEST, TO ASSEMBLE THE COLLATERAL AND MAKE
IT AVAILABLE TO AGENT AT A PLACE OR PLACES DESIGNATED BY AGENT WHICH ARE
REASONABLY CONVENIENT TO AGENT AND SUCH GRANTOR WHETHER AT SUCH GRANTOR’S
PREMISES OR ELSEWHERE.  WITHOUT LIMITING THE FOREGOING, AGENT SHALL ALSO HAVE
THE RIGHT TO REQUIRE THAT GRANTOR STORE AND KEEP ANY COLLATERAL PENDING FURTHER
ACTION BY AGENT, AND WHILE COLLATERAL IS SO STORED OR KEPT, PROVIDE SUCH GUARDS
AND MAINTENANCE SERVICES AS SHALL BE NECESSARY TO PROTECT THE SAME AND TO
PRESERVE AND MAINTAIN THE COLLATERAL IN GOOD CONDITION.  UNTIL AGENT IS ABLE TO
EFFECT A SALE, LEASE, LICENSE OR OTHER DISPOSITION OF COLLATERAL, AGENT SHALL
HAVE THE RIGHT TO HOLD OR USE COLLATERAL, OR ANY PART THEREOF, TO THE EXTENT
THAT IT DEEMS APPROPRIATE FOR THE PURPOSE OF PRESERVING COLLATERAL OR ITS VALUE
OR FOR ANY OTHER PURPOSE DEEMED APPROPRIATE BY AGENT.  AGENT SHALL HAVE NO
OBLIGATION TO ANY GRANTOR TO MAINTAIN OR PRESERVE THE RIGHTS OF ANY GRANTOR AS
AGAINST THIRD PARTIES WITH RESPECT TO COLLATERAL WHILE COLLATERAL IS IN THE
POSSESSION OF AGENT.  AGENT MAY, IF IT SO ELECTS, SEEK THE APPOINTMENT OF A
RECEIVER OR KEEPER TO TAKE POSSESSION OF COLLATERAL AND TO ENFORCE ANY OF
AGENT’S REMEDIES (FOR THE BENEFIT OF AGENT AND LENDERS), WITH RESPECT TO SUCH
APPOINTMENT WITHOUT PRIOR NOTICE OR HEARING AS TO SUCH APPOINTMENT.  AGENT SHALL
APPLY THE NET PROCEEDS OF ANY SALE, LEASE, LICENSE, OTHER DISPOSITION OF, OR ANY
COLLECTION, RECOVERY, RECEIPT, OR REALIZATION ON, THE COLLATERAL TO THE
OBLIGATIONS AS PROVIDED IN THE CREDIT AGREEMENT, AND ONLY AFTER SO PAYING OVER
SUCH NET PROCEEDS, AND AFTER THE PAYMENT BY AGENT OF ANY OTHER AMOUNT REQUIRED
BY ANY PROVISION OF LAW, NEED AGENT


 


13

--------------------------------------------------------------------------------



 


ACCOUNT FOR THE SURPLUS, IF ANY, TO ANY GRANTOR.  TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, EACH GRANTOR WAIVES ALL CLAIMS, DAMAGES, AND
DEMANDS AGAINST AGENT OR ANY LENDER ARISING OUT OF THE REPOSSESSION, RETENTION
OR SALE OF THE COLLATERAL EXCEPT SUCH AS ARISE SOLELY OUT OF THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF AGENT OR SUCH LENDER AS FINALLY DETERMINED
BY A COURT OF COMPETENT JURISDICTION.  EACH GRANTOR AGREES THAT TEN (10) DAYS
PRIOR NOTICE BY AGENT OF THE TIME AND PLACE OF ANY PUBLIC SALE OR OF THE TIME
AFTER WHICH A PRIVATE SALE MAY TAKE PLACE IS REASONABLE NOTIFICATION OF SUCH
MATTERS.  NOTWITHSTANDING ANY SUCH NOTICE OF SALE, AGENT SHALL NOT BE OBLIGATED
TO MAKE ANY SALE OF COLLATERAL.  IN CONNECTION WITH ANY SALE, LEASE, LICENSE OR
OTHER DISPOSITION OF COLLATERAL, AGENT MAY DISCLAIM ANY WARRANTIES THAT MIGHT
ARISE IN CONNECTION THEREWITH AND AGENT SHALL HAVE NO OBLIGATION TO PROVIDE ANY
WARRANTIES AT SUCH TIME.  GRANTORS SHALL REMAIN LIABLE FOR ANY DEFICIENCY IF THE
PROCEEDS OF ANY SALE OR DISPOSITION OF THE COLLATERAL ARE INSUFFICIENT TO PAY
ALL OBLIGATIONS, INCLUDING ANY ATTORNEYS’ FEES OR OTHER EXPENSES INCURRED BY
AGENT OR ANY LENDER TO COLLECT SUCH DEFICIENCY.


 


(C)          EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, EACH GRANTOR
HEREBY WAIVES PRESENTMENT, DEMAND, PROTEST OR ANY NOTICE (TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW) OF ANY KIND IN CONNECTION WITH THIS SECURITY
AGREEMENT OR ANY COLLATERAL.


 


(D)         TO THE EXTENT THAT APPLICABLE LAW IMPOSES DUTIES ON THE AGENT TO
EXERCISE REMEDIES IN A COMMERCIALLY REASONABLE MANNER, EACH GRANTOR ACKNOWLEDGES
AND AGREES THAT IT IS NOT COMMERCIALLY UNREASONABLE FOR THE AGENT (I) TO FAIL TO
INCUR EXPENSES REASONABLY DEEMED SIGNIFICANT BY THE AGENT TO PREPARE COLLATERAL
FOR DISPOSITION OR OTHERWISE TO COMPLETE RAW MATERIAL OR WORK IN PROCESS INTO
FINISHED GOODS OR OTHER FINISHED PRODUCTS FOR DISPOSITION, (II) TO FAIL TO
OBTAIN THIRD PARTY CONSENTS FOR ACCESS TO COLLATERAL TO BE DISPOSED OF, OR TO
OBTAIN OR, IF NOT REQUIRED BY OTHER LAW, TO FAIL TO OBTAIN GOVERNMENTAL OR THIRD
PARTY CONSENTS FOR THE COLLECTION OR DISPOSITION OF COLLATERAL TO BE COLLECTED
OR DISPOSED OF, (III) TO FAIL TO EXERCISE COLLECTION REMEDIES AGAINST ACCOUNT
DEBTORS OR OTHER PERSONS OBLIGATED ON COLLATERAL OR TO REMOVE LIENS ON OR ANY
ADVERSE CLAIMS AGAINST COLLATERAL, (IV) TO EXERCISE COLLECTION REMEDIES AGAINST
ACCOUNT DEBTORS AND OTHER PERSONS OBLIGATED ON COLLATERAL DIRECTLY OR THROUGH
THE USE OF COLLECTION AGENCIES, LIQUIDATORS AND OTHER COLLECTION SPECIALISTS,
(V) TO ADVERTISE DISPOSITIONS OF COLLATERAL THROUGH PUBLICATIONS OR MEDIA OF
GENERAL CIRCULATION, WHETHER OR NOT THE COLLATERAL IS OF A SPECIALIZED NATURE,
(VI) TO CONTACT OTHER PERSONS, WHETHER OR NOT IN THE SAME BUSINESS AS THE
GRANTOR, FOR EXPRESSIONS OF INTEREST IN ACQUIRING ALL OR ANY PORTION OF SUCH
COLLATERAL, (VII) TO HIRE ONE OR MORE PROFESSIONAL AUCTIONEERS TO ASSIST IN THE
DISPOSITION OF COLLATERAL, WHETHER OR NOT THE COLLATERAL IS OF A SPECIALIZED
NATURE, (VIII) TO DISPOSE OF COLLATERAL BY UTILIZING INTERNET SITES THAT PROVIDE
FOR THE AUCTION OF ASSETS OF THE TYPES INCLUDED IN THE COLLATERAL OR THAT HAVE
THE REASONABLE CAPACITY OF DOING SO, OR THAT MATCH BUYERS AND SELLERS OF ASSETS,
(IX) TO DISPOSE OF ASSETS IN WHOLESALE RATHER THAN RETAIL MARKETS, (X) TO
DISCLAIM DISPOSITION WARRANTIES, SUCH AS TITLE, POSSESSION OR QUIET ENJOYMENT,
(XI) TO PURCHASE INSURANCE OR CREDIT ENHANCEMENTS TO INSURE THE AGENT AGAINST
RISKS OF LOSS, COLLECTION OR DISPOSITION OF COLLATERAL OR TO PROVIDE TO THE
AGENT A GUARANTEED RETURN FROM THE COLLECTION OR DISPOSITION OF COLLATERAL, OR
(XII) TO THE EXTENT

 

14

--------------------------------------------------------------------------------


 


DEEMED APPROPRIATE BY THE AGENT, TO OBTAIN THE SERVICES OF OTHER BROKERS,
INVESTMENT BANKERS, CONSULTANTS, LIQUIDATORS AND OTHER PROFESSIONALS TO ASSIST
THE AGENT IN THE COLLECTION OR DISPOSITION OF ANY OF THE COLLATERAL.  EACH
GRANTOR ACKNOWLEDGES THAT THE PURPOSE OF THIS SECTION 7(D) IS TO PROVIDE
NON-EXHAUSTIVE INDICATIONS OF WHAT ACTIONS OR OMISSIONS BY THE AGENT WOULD NOT
BE COMMERCIALLY UNREASONABLE IN THE AGENT’S EXERCISE OF REMEDIES AGAINST THE
COLLATERAL AND THAT OTHER ACTIONS OR OMISSIONS BY THE AGENT SHALL NOT BE DEEMED
COMMERCIALLY UNREASONABLE SOLELY ON ACCOUNT OF NOT BEING INDICATED IN THIS
SECTION 7(D).  WITHOUT LIMITATION UPON THE FOREGOING, NOTHING CONTAINED IN THIS
SECTION 7(D) SHALL BE CONSTRUED TO GRANT ANY RIGHTS TO ANY GRANTOR OR TO IMPOSE
ANY DUTIES ON AGENT THAT WOULD NOT HAVE BEEN GRANTED OR IMPOSED BY THIS SECURITY
AGREEMENT OR BY APPLICABLE LAW IN THE ABSENCE OF THIS SECTION 7(D).


 


(E)          NEITHER THE AGENT NOR THE LENDERS SHALL BE REQUIRED TO MAKE ANY
DEMAND UPON, OR PURSUE OR EXHAUST ANY OF THEIR RIGHTS OR REMEDIES AGAINST, ANY
GRANTOR, ANY OTHER OBLIGOR, GUARANTOR, PLEDGOR OR ANY OTHER PERSON WITH RESPECT
TO THE PAYMENT OF THE OBLIGATIONS OR TO PURSUE OR EXHAUST ANY OF THEIR RIGHTS OR
REMEDIES WITH RESPECT TO ANY COLLATERAL THEREFOR OR ANY DIRECT OR INDIRECT
GUARANTEE THEREOF.  NEITHER THE AGENT NOR THE LENDERS SHALL BE REQUIRED TO
MARSHAL THE COLLATERAL OR ANY GUARANTEE OF THE OBLIGATIONS OR TO RESORT TO THE
COLLATERAL OR ANY SUCH GUARANTEE IN ANY PARTICULAR ORDER, AND ALL OF ITS AND
THEIR RIGHTS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE CUMULATIVE.  TO
THE EXTENT IT MAY LAWFULLY DO SO, EACH GRANTOR ABSOLUTELY AND IRREVOCABLY WAIVES
AND RELINQUISHES THE BENEFIT AND ADVANTAGE OF, AND COVENANTS NOT TO ASSERT
AGAINST THE AGENT OR ANY LENDER, ANY VALUATION, STAY, APPRAISEMENT, EXTENSION,
REDEMPTION OR SIMILAR LAWS AND ANY AND ALL RIGHTS OR DEFENSES IT MAY HAVE AS A
SURETY NOW OR HEREAFTER EXISTING WHICH, BUT FOR THIS PROVISION, MIGHT BE
APPLICABLE TO THE SALE OF ANY COLLATERAL MADE UNDER THE JUDGMENT, ORDER OR
DECREE OF ANY COURT, OR PRIVATELY UNDER THE POWER OF SALE CONFERRED BY THIS
SECURITY AGREEMENT, OR OTHERWISE.


 


8.                                       GRANT OF LICENSE TO USE PROPERTY.  FOR
THE PURPOSE OF ENABLING AGENT TO EXERCISE RIGHTS AND REMEDIES UNDER SECTION 7
HEREOF (INCLUDING, WITHOUT LIMITING THE TERMS OF SECTION 7 HEREOF, IN ORDER TO
TAKE POSSESSION OF, COLLECT, RECEIVE, ASSEMBLE, PROCESS, APPROPRIATE, REMOVE,
REALIZE UPON, SELL, LEASE, LICENSE, ASSIGN, GIVE AN OPTION OR OPTIONS TO
PURCHASE OR OTHERWISE DISPOSE OF COLLATERAL) AT SUCH TIME AS AGENT SHALL BE
LAWFULLY ENTITLED TO EXERCISE SUCH RIGHTS AND REMEDIES, EACH GRANTOR HEREBY
GRANTS TO AGENT, FOR THE BENEFIT OF AGENT AND LENDERS, AN IRREVOCABLE,
NONEXCLUSIVE LICENSE (EXERCISABLE WITHOUT PAYMENT OF ROYALTY OR OTHER
COMPENSATION TO SUCH GRANTORS) TO USE, LICENSE OR SUBLICENSE ANY INTELLECTUAL
PROPERTY NOW OWNED OR HEREAFTER ACQUIRED BY SUCH GRANTOR, AND WHEREVER THE SAME
MAY BE LOCATED, AND INCLUDING IN SUCH LICENSE ACCESS TO ALL MEDIA IN WHICH ANY
OF THE LICENSED ITEMS MAY BE RECORDED OR STORED AND TO ALL SOFTWARE AND PROGRAMS
USED FOR THE COMPILATION OR PRINTOUT THEREOF AND AN IRREVOCABLE LICENSE
(EXERCISABLE WITHOUT PAYMENT OF RENT OR OTHER COMPENSATION TO EACH GRANTOR) TO
USE AND OCCUPY ALL REAL ESTATE OWNED OR LEASED BY GRANTOR.


 


9.                                       LIMITATION ON AGENT’S AND LENDERS’ DUTY
IN RESPECT OF COLLATERAL.  AGENT AND EACH LENDER SHALL USE REASONABLE CARE WITH
RESPECT TO THE COLLATERAL IN ITS


 


15

--------------------------------------------------------------------------------



 


POSSESSION OR UNDER ITS CONTROL.  NEITHER AGENT NOR ANY LENDER SHALL HAVE ANY
OTHER DUTY AS TO ANY COLLATERAL IN ITS POSSESSION OR CONTROL OR IN THE
POSSESSION OR CONTROL OF ANY AGENT OR NOMINEE OF AGENT OR SUCH LENDER, OR ANY
INCOME THEREON OR AS TO THE PRESERVATION OF RIGHTS AGAINST PRIOR PARTIES OR ANY
OTHER RIGHTS PERTAINING THERETO.  AGENT SHALL BE DEEMED TO HAVE EXERCISED
REASONABLE CARE IN THE CUSTODY AND PRESERVATION THE COLLATERAL IN ITS POSSESSION
IF THE COLLATERAL IS ACCORDED TREATMENT SUBSTANTIALLY EQUAL TO THAT WHICH IT
ACCORDS ITS OWN PROPERTY.  AGENT SHALL NOT BE LIABLE OR RESPONSIBLE FOR ANY LOSS
OR DAMAGE TO ANY OF THE COLLATERAL, OR FOR ANY DIMINUTION IN THE VALUE THEREOF,
BY REASON OF THE ACT OR OMISSION OF ANY WAREHOUSEMEN, CARRIER, FORWARDING
AGENCY, CONSIGNEE OR OTHER AGENT OR BAILEE SELECTED BY AGENT IN GOOD FAITH.


 


10.                                 REINSTATEMENT.  THIS SECURITY AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT AND CONTINUE TO BE EFFECTIVE SHOULD ANY
PETITION BE FILED BY OR AGAINST ANY GRANTOR FOR LIQUIDATION OR REORGANIZATION,
SHOULD ANY GRANTOR BECOME INSOLVENT OR MAKE AN ASSIGNMENT FOR THE BENEFIT OF ANY
CREDITOR OR CREDITORS OR SHOULD A RECEIVER OR TRUSTEE BE APPOINTED FOR ALL OR
ANY SIGNIFICANT PART OF ANY GRANTOR’S ASSETS, AND SHALL CONTINUE TO BE EFFECTIVE
OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME PAYMENT AND PERFORMANCE OF
THE OBLIGATIONS, OR ANY PART THEREOF, IS, PURSUANT TO APPLICABLE LAW, RESCINDED
OR REDUCED IN AMOUNT, OR MUST OTHERWISE BE RESTORED OR RETURNED BY ANY OBLIGEE
OF THE OBLIGATIONS, WHETHER AS A “VOIDABLE PREFERENCE,” “FRAUDULENT CONVEYANCE,”
OR OTHERWISE, ALL AS THOUGH SUCH PAYMENT OR PERFORMANCE HAD NOT BEEN MADE.  IN
THE EVENT THAT ANY PAYMENT, OR ANY PART THEREOF, IS RESCINDED, REDUCED, RESTORED
OR RETURNED, THE OBLIGATIONS SHALL BE REINSTATED AND DEEMED REDUCED ONLY BY SUCH
AMOUNT PAID AND NOT SO RESCINDED, REDUCED, RESTORED OR RETURNED.


 


11.                                 EXPENSES AND ATTORNEYS FEES.  WITHOUT
LIMITING GRANTOR’S OBLIGATIONS UNDER THE CREDIT AGREEMENT OR THE OTHER LOAN
DOCUMENTS, GRANTOR AGREES TO PROMPTLY PAY ALL FEES, COSTS AND EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) INCURRED IN CONNECTION WITH
(A) PROTECTING, STORING, WAREHOUSING, APPRAISING, INSURING, HANDLING,
MAINTAINING AND SHIPPING THE COLLATERAL, (B) CREATING, PERFECTING, MAINTAINING
AND ENFORCING AGENT’S LIENS AND (C) COLLECTING, ENFORCING, RETAKING, HOLDING,
PREPARING FOR DISPOSITION, PROCESSING AND DISPOSING OF COLLATERAL.


 


12.                                 NOTICES.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, WHENEVER IT IS PROVIDED HEREIN THAT ANY NOTICE, DEMAND, REQUEST,
CONSENT, APPROVAL, DECLARATION OR OTHER COMMUNICATION SHALL OR MAY BE GIVEN TO
OR SERVED UPON ANY OF THE PARTIES BY ANY OTHER PARTY, OR WHENEVER ANY OF THE
PARTIES DESIRES TO GIVE AND SERVE UPON ANY OTHER PARTY ANY COMMUNICATION WITH
RESPECT TO THIS SECURITY AGREEMENT, EACH SUCH NOTICE, DEMAND, REQUEST, CONSENT,
APPROVAL, DECLARATION OR OTHER COMMUNICATION SHALL BE IN WRITING AND SHALL BE
GIVEN IN THE MANNER, AND DEEMED RECEIVED, AS PROVIDED FOR IN THE CREDIT
AGREEMENT.


 


13.                                 LIMITATION BY LAW.  ALL RIGHTS, REMEDIES AND
POWERS PROVIDED IN THIS SECURITY AGREEMENT MAY BE EXERCISED ONLY TO THE EXTENT
THAT THE EXERCISE THEREOF DOES NOT VIOLATE ANY APPLICABLE PROVISION OF LAW, AND
ALL THE PROVISIONS OF THIS SECURITY AGREEMENT ARE INTENDED TO BE SUBJECT TO ALL
APPLICABLE MANDATORY PROVISIONS OF LAW THAT MAY BE CONTROLLING


 


16

--------------------------------------------------------------------------------



 


AND TO BE LIMITED TO THE EXTENT NECESSARY SO THAT THEY SHALL NOT RENDER THIS
SECURITY AGREEMENT INVALID, UNENFORCEABLE, IN WHOLE OR IN PART, OR NOT ENTITLED
TO BE RECORDED, REGISTERED OR FILED UNDER THE PROVISIONS OF ANY APPLICABLE LAW.


 


14.                                 TERMINATION OF THIS SECURITY AGREEMENT. 
SUBJECT TO SECTION 10 HEREOF, THIS SECURITY AGREEMENT SHALL TERMINATE UPON THE
TERMINATION DATE.


 


15.                                 SUCCESSORS AND ASSIGNS.  THIS SECURITY
AGREEMENT AND ALL OBLIGATIONS OF EACH GRANTOR HEREUNDER SHALL BE BINDING UPON
THE SUCCESSORS AND ASSIGNS OF SUCH GRANTOR (INCLUDING ANY DEBTOR-IN-POSSESSION
ON BEHALF OF SUCH GRANTOR) AND SHALL, TOGETHER WITH THE RIGHTS AND REMEDIES OF
AGENT, FOR THE BENEFIT OF AGENT AND LENDERS, HEREUNDER, INURE TO THE BENEFIT OF
AGENT AND LENDERS, ALL FUTURE HOLDERS OF ANY INSTRUMENT EVIDENCING ANY OF THE
OBLIGATIONS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  NO SALES OF
PARTICIPATIONS, OTHER SALES, ASSIGNMENTS, TRANSFERS OR OTHER DISPOSITIONS OF ANY
AGREEMENT GOVERNING OR INSTRUMENT EVIDENCING THE OBLIGATIONS OR ANY PORTION
THEREOF OR INTEREST THEREIN SHALL IN ANY MANNER IMPAIR THE LIEN GRANTED TO
AGENT, FOR THE BENEFIT OF AGENT AND LENDERS, HEREUNDER.  NO GRANTOR MAY ASSIGN,
SELL, HYPOTHECATE OR OTHERWISE TRANSFER ANY INTEREST IN OR OBLIGATION UNDER THIS
SECURITY AGREEMENT.


 


16.                                 COUNTERPARTS.  THIS SECURITY AGREEMENT AND
ANY AMENDMENTS, WAIVERS, CONSENTS OR SUPPLEMENTS MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH
OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH COUNTERPARTS TAKEN TOGETHER SHALL CONSTITUTE BUT ONE IN THE SAME
INSTRUMENT.  THIS SECURITY AGREEMENT SHALL BECOME EFFECTIVE UPON THE EXECUTION
OF A COUNTERPART HEREOF BY EACH OF THE PARTIES HERETO.  THIS SECURITY AGREEMENT
MAY BE AUTHENTICATED BY MANUAL SIGNATURE, FACSIMILE OR, IF APPROVED IN WRITING
BY AGENT, ELECTRONIC MEANS, ALL OF WHICH SHALL BE EQUALLY VALID.


 


17.                                 APPLICABLE LAW.  THIS SECURITY AGREEMENT
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPALS.


 


18.                                 HEADINGS.  SECTION HEADINGS ARE INCLUDED
HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS
SECURITY AGREEMENT FOR ANY OTHER PURPOSES OR BE GIVEN SUBSTANTIVE EFFECT.


 


19.                                 BENEFIT OF LENDERS.  ALL LIENS GRANTED OR
CONTEMPLATED HEREBY SHALL BE FOR THE BENEFIT OF AGENT, INDIVIDUALLY, AND
LENDERS, AND ALL PROCEEDS OR PAYMENTS REALIZED FROM COLLATERAL IN ACCORDANCE
HEREWITH SHALL BE APPLIED TO THE OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.


 

[Signature Pages Follow]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

 

 

 

VERTIS, INC.

 

 

 

 

 

By:

/s/ John V. Howard, Jr.

 

Name:

John V. Howard, Jr.

 

Title:

Chief Legal Officer

 

 

 

 

 

VERTIS HOLDINGS, INC.

 

 

 

 

 

By:

/s/ John V. Howard, Jr.

 

Name:

John V. Howard, Jr.

 

Title:

Chief Legal Officer

 

 

 

 

 

ENTERON GROUP LLC

 

 

 

 

 

By:

/s/ John V. Howard, Jr.

 

Name:

John V. Howard, Jr.

 

Title:

Chief Legal Officer

 

--------------------------------------------------------------------------------


 

 

WEBCRAFT, LLC

 

 

 

 

 

By:

/s/ John V. Howard, Jr.

 

Name:

John V. Howard, Jr.

 

Title:

Chief Legal Officer

 

 

 

 

 

WEBCRAFT CHEMICALS, LLC

 

 

 

 

 

By:

/s/ John V. Howard, Jr.

 

Name:

John V. Howard, Jr.

 

Title:

Chief Legal Officer

 

 

 

 

 

USA DIRECT, LLC

 

 

 

 

 

By:

/s/ John V. Howard, Jr.

 

Name:

John V. Howard, Jr.

 

Title:

Chief Legal Officer

 

 

 

 

 

VERTIS MAILING, LLC

 

 

 

 

 

By:

/s/ John V. Howard, Jr.

 

Name:

John V. Howard, Jr.

 

Title:

Chief Legal Officer

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent

 

 

 

By:

/s/ Alan Garson

 

Name:

Alan Garson

 

Title:

Its Duly Authorized Signatory

 

--------------------------------------------------------------------------------